Citation Nr: 1510097	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include spinal stenosis.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to service connection for spinal stenosis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran now suffers from spinal stenosis as well as degenerative changes of the thoracolumbar spine.  He alleges that the nature of his service in Vietnam included heavy lifting and hard manual labor and that he has suffered from back pain since service.  The Veteran's wife wrote in a signed statement that she met her husband two weeks after his return from Vietnam and that he had back pain when she met him and thereafter.  The Board finds no reason to question the Veteran's credibility with regard to back symptomatology as well as the nature of his service.  As such, a VA examination is necessary for an opinion regarding the etiology of the Veteran's low back disorders.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

Schedule a VA orthopedic examination for a diagnosis of all disorders of the low and mid back.  As to each diagnosis rendered, the examiner must opine regarding the likelihood (very likely, as likely as not, or unlikely) that any current low back disability is related or attributable to his military service.  The examiner is reminded that the Veteran is competent to provide information regarding subjective symptomatology as well as details concerning his service and medical history.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

It is most imperative the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting his/her conclusions.

If this requested medical nexus opinion cannot be provided without resorting to mere speculation, the examiner must discuss the reason(s) why a response is not possible or feasible.  So merely saying he or she cannot respond will not suffice.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




